Citation Nr: 1824733	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  10-38 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a heart disorder, to include as secondary to obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel

INTRODUCTION

The Veteran served honorably in the U.S. Navy from November 1985 until November 2005.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction resides with the RO in Jackson, Mississippi.

In April 2015 the Veteran presented testimony at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that proceeding has been associated with the electronic claims folder.  



FINDINGS OF FACT

1.  The Veteran is not service-connected for obstructive sleep apnea.

2.  The Veteran's cardiomyopathy began during active service due to in-service alcohol abuse.  


CONCLUSION OF LAW

The criteria for service connection for cardiomyopathy, to include as secondary to obstructive sleep apnea, are not met.  38U.S.C. §§ 1110, 1131, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  VA's duty to notify was satisfied by letters dated April 2009 and January 2010.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as all identified and available post-service medical records, including private treatment records, VA treatment records, and Social Security Administration records, are associated with the claims file.  The Veteran has not identified any additional available, outstanding records pertinent to his heart disorder. 

The Veteran was afforded a VA examination in January 2017.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The January 2017 VA examiner's opinion was inadequate; therefore the Board referred the matter to a specialist for an opinion, which was provided in March 2017.  The Board finds that the March 2017 specialist's report and opinion is adequate to decide the case.  The medical opinions are predicated on a full reading of the available service treatment records contained in the Veteran's claims file, consider all of the pertinent evidence of record, and are supported with a complete rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  

The Veteran was also provided with an opportunity to set forth his contentions during the hearing before the undersigned VLJ.  A Decision Review Officer or VLJ who chairs a hearing must fulfill two duties: (1) the duty to fully explain the issues; and (2) the duty to suggest the submission of evidence that may have been overlooked. 38 C.F.R. § 3.103(c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  At the Board hearing, the VLJ outlined the issues on appeal and the hearing focused on the elements necessary to substantiate the claim. Additionally, additional subsequent development was conducted based on deficiencies in the record, such that the submission of additional evidence is not required. Moreover, there is no indication that the Veteran has any additional evidence to submit. As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). There has been no allegation to the contrary. 

The Board also finds compliance with the Board's prior remand directives.  In the July 2015 remand, the Board directed the AOJ to secure outstanding VA treatment records, including records from the Mount Vernon Community Based Outpatient Clinic (CBOC), and to provide the Veteran with a VA examination to address the etiology of his claimed heart disorder.  The identified records were obtained, and the examination was provided in January 2017.  The examiner's opinion was inadequate, so the Board referred the matter to a medical specialist, who provided a thorough and adequate opinion in March 2017.  Thus, all development ordered in the July 2015 remand has been completed and additional remand is not warranted.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board will proceed to address the merits of the claim.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017). 

Service connection may also be granted where a disability is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (2017). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For example, a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n. 4.  Also, non-expert witnesses are competent to report that which they have observed with their own senses. See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Non-expert nexus opinion evidence may not be categorically rejected.   Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The complexity of the question and whether a nexus opinion or diagnosis could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.  In sum, whether non-expert (lay) diagnoses or nexus opinions are competent evidence depends on the on the question at issue and the particular facts of the case.  

Compensation will not be paid if a disability is the result of the person's own willful misconduct or the abuse of alcohol or drugs.  38 U.S.C. §§ 1110, 1131.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence of the record; every item of evidence does not have the same probative value.  When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's STRs show that on entrance into service there was a normal clinical evaluation of the heart.  In June 1986 the Veteran had borderline tachycardia.  There was an abnormal ECG in September 1993 with normal sinus rhythm with sinus arrhythmia and nonspecific T wave abnormality.  In April 1990 the Veteran presented for alcohol dependency screening, and reported his first drink at age 8, and that he started to drink regularly at age 17 to 18. It was noted the Veteran currently consumed a significant amount of alcohol.  The assessment was alcohol dependence and the plan was to admit the Veteran for alcohol withdrawal treatment.  In March 1991 the Veteran's assessment was alcohol intoxication.  In June 1991 the Veteran was treated for alcohol abuse.   In June 1997 the Veteran had successfully completed a one month intensive outpatient alcohol dependence treatment.  In April 1998 the Veteran was diagnosed with alcohol dependence.  On service separation in 2005, clinical evaluation of the Veteran's heart was normal.  

Private treatment records show that the Veteran reported onset of symptoms was late December 2008, and that prior to that time he had felt quite well.  January 2009 records from West Washington Medical Group Department of Cardiology (WWMG) include chest X-rays showing cardiomegaly and possible infiltrate.  An echocardiogram performed on January 6, 2009 revealed sinus rhythm, normal axis, left atrial enlargement, anterior myocardial infarction age indetermination, lateral myocardial infarction age indeterminate, and non-specific T-wave abnormalities.  After examination, the diagnosis was shortness of breath, acute systolic congestive heart failure, possible recent myocardial infarction versus diffuse cardiomyopathy, mild to moderate mitral regurgitation, and tobacco abuse.  The provider noted that the etiology of the heart condition was unclear.  

A February 2009 WWMG record noted a diagnosis of acute systolic heart failure, cardiomyopathy, probably nonischemic, but recent myocardial infarction cannot be ruled out; mild to moderate mitral regurgitation; and tobacco abuse.  

A March 2009 letter from the Veteran's nurse practitioner at WWMG, CK, reported the Veteran was diagnosed with heart failure with systolic dysfunction in January 2009.  The Veteran's initial ejection fraction was 25 percent to 30 percent and his January 2009 echocardiogram showed mild to moderate mitral valve replacement.  CK then wrote that the duration and etiology of the Veteran's cardiomyopathy process was unknown.  Other March 2009 WWMG records assessed cardiomyopathy with left ventricular systolic dysfunction.  

In March and April 2009, the Veteran wrote that he believed his congestive heart failure began during active duty, as he had chest pains and heart palpitations but did not go to sick call for it and instead self-medicated with aspirin.  He also wrote that he was treated in-service for excessive alcohol consumption, which he reported was a cause of congestive heart failure, and also reported his family had a history of enlarged heart.

In his December 2009 notice of disagreement, the Veteran wrote that his congestive heart failure was related to obstructive sleep apnea.  

In a March 2013 submission, the Veteran's cardiologist Dr. CMB noted the diagnosis of severe congestive heart failure due to heart muscle weakness or cardiomyopathy.  Dr. CMB stated that she was unable to say whether the Veteran's heart disorder was related to service, because the cause of his heart failure was unknown.  She stated that a causal relationship could not be established with certainty, and therefore, it was as likely as not that an exposure during service contributed to the condition.

The Veteran did not respond to an October 2012 letter requesting clarification of the alleged in-service exposure.

At the April 2015 Board hearing, the Veteran testified that he had obstructive sleep apnea in service that caused his cardiomyopathy, and that doctor had told him that the cardiomyopathy could be related to some chemical exposure in service, but they could not be certain.

The Veteran experienced chronic congestive heart failure until his heart transplant in September 2015.

The Veteran was afforded a VA examination in January 2017.  The examiner opined it was less than likely the Veteran had significant cardiac problems during active duty.  The examiner explained the Veteran's in-service 1993 EKG findings were "not sufficient evidence of that."  Further, the 1986 episode of borderline tachycardia in a febrile patient was expected.  The examiner then cited to the lack of significant medical problems at separation and noted that the January 2009 records suggested a new onset of cardiac symptoms, specifically shortness of breath.  The examiner also cited to the Veteran's 2009 report that he had been extremely healthy and feeling quite well prior to the December 2008 onset of symptoms.  Thus, the examiner stated it unlikely the Veteran had significant cardiac problems at separation from service, which was three years prior to December 2008.  With regard to the medical opinion indicating the Veteran's heart condition was related to exposures in service, the examiner stated this was too speculative as no specific exposure was identified.  In sum, the examiner concluded that it was less than a 50 percent probability that the Veteran's cardiomyopathy was incurred during active duty, and the examiner could not otherwise say whether cardiomyopathy was caused by the Veteran's service without resorting to mere speculation.

The examiner's conclusion that it would be resorting to mere speculation to opine on whether the Veteran's cardiomyelopathy was related to service was unsupported by a rationale and therefore inadequate.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) ("An examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion . . . however, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.").

In March 2017, a cardiologist and heart failure specialist reviewed the Veteran's claims folder and opined that it was at least as likely as not that cardiomyopathy with heart failure had its onset during the Veteran's period of active service, specifically, his alcohol abuse.  The specialist explained that the most likely cause of heart failure was coronary artery disease, but this etiology was specifically excluded in this case by the results of a March 2009 coronary angiogram.  In support, the examiner noted that the Veteran's STRs showed treatment for alcohol intoxication in 1991 and alcohol dependence in 1997.  The specialist stated that alcohol was the likely "exposure" being referred to by Dr. CMB.  The specialist agreed with the 2017 VA examiner that the in-service heart related findings were not evidence of a significant cardiac problem.  The specialist then explained that the 37 to 38 months from the time period that the Veteran left the service to his presentation with symptoms was consistent with a metabolic cause of systolic heart failure like alcohol because once an insult capable of causing systolic heart failure has occurred, a period of time transpires before the pumping action of the heart was impaired.  

The Board finds the 2017 specialist's opinion to be adequate as it was based on a thorough review of the record and cited to relevant evidence, addressed the conflicting evidence of record, and the opinion was supported by a well-reasoned explanation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that the central issue in determining probative value is whether the examiner was informed of the relevant facts in rendering a medical opinion); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions). 

In this case, the most probative medical evidence shows that the Veteran's documented in-service alcohol abuse is the most likely etiology for his cardiomyopathy.  See March 2017 VHA report.  The Veteran has also made this assertion.  See April 2009 written statement.  Although the Veteran reported at the Board hearing that he had been told his cardiomyopathy may be related to chemical exposure in service, there is nothing in the record to indicate the specific exposure.  The Veteran's hearing testimony is consistent with Dr. CMB's letter regarding exposure, but that letter also did not clarify what exposure was being claimed.  The Veteran failed to respond to a letter asking for clarification of the exposure.  The Board does not find Dr. CMB's opinion to be adequate as it is too vague, and it is afforded no weight.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value).

Similarly, the Veteran's assertion that cardiomyopathy could be due to an undetermined chemical exposure is also afforded no weight as it is too vague and he lacks the requisite medical experience to opinion on complex medical questions of etiology - such a relationship is not capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  The most weight is afforded to the March 2017 VHA opinion, which was well supported with citation to the relevant medical records and noted alcohol abuse.  Thus, the most probative evidence demonstrates that the claimed condition is a result of the Veteran's abuse of alcohol, and service connection is prohibited by law.

The Veteran's claim also fails under a theory of secondary service connection as the Veteran is not service-connected for obstructive sleep apnea.  Entitlement to service connection for obstructive sleep apnea was denied in an unappealed April 2010 rating decision.  The Veteran's claim to reopen the previously denied claim of entitlement to obstructive sleep apnea was denied in an unappealed August 2015 rating decision.  As obstructive sleep apnea is not service-connected, nor is there a pending appeal for service connection for obstructive sleep apnea, entitlement to service connection for cardiomyopathy secondary to obstructive sleep apnea is not established, nor is it necessary to remand for adjudication of an intertwined service connection issue.  38 C.F.R. § 3.310.  



ORDER

Entitlement to service-connection for cardiomyopathy, to include as secondary to obstructive sleep apnea, is denied.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


